


Exhibit 10.5

[LOGO]

 

INFORMATION TECHNOLOGY INC.

CHANGE of CPU ADDENDUM

 

Agreement made between Information Technology, Inc., (the “Vendor”), and the
“Customer” identified below.

 

WHEREAS pursuant to those Software License Agreements and Product License
Agreements executed on the dates identified below, (hereinafter collectively
referred to as the “License Agreement”), Vendor has granted to Customer a
nonexclusive and nontransferable license to use Vendor’s software upon a single
computer system (CPU); and

 

WHEREAS Customer desires to change the CPU model identified in Appendix A of the
License Agreement to the new CPU mode identified below; and

 

WHEREAS Vendor is willing to grant the change in CPU to Customer for good and
valuable consideration;

 

NOW, THEREFORE, the parties agree as follows:

 

The License Agreement between Vendor and Customer shall be amended to change the
CPU.

 

All other terms and conditions of the License Agreement shall remain in full
force and effect.

 

This agreement shall be effective on the date accepted and executed by an
authorized representative of Vendor.

 

CPU Model Changed To:  Unisys ITI6000-06 (A326) under 48,000 accounts.

 

License Agreement Dated:  March 16, 1998, August 17, 1998, December 28, 1998,
March 1, 1999, November 2, 1999, March 28,2000, September 5, 2000 and April 2,
2001.

 

CUSTOMER:

 

VENDOR:

 

 

 

FEATHER RIVER STATE BANK

 

INFORMATION TECHNOLOGY, INC.

 

 

 

Signature:

Brent Davis

 

Signature:

Timothy D. Conzemius

Name:

Brent Davis

 

Name:

Timothy D. Conzemius

Title:

VP/Chief Technology Officer

 

Title:

Vice President & CFO

Address:

1227 Bridge Street, Suite C

 

Address:

1345 Old Cheney Road

 

Yuba City, CA 95991

 

 

Lincoln, NE 68512

Date:

 May 17, 2001

 

Date Accepted:

May 21, 2001

 

--------------------------------------------------------------------------------

